Citation Nr: 1709763	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to service-connected right leg disability.

2.  Entitlement to service connection for a thoracolumbar spine (back) disability, including as secondary to service-connected right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 with additional periods of ACDUTRA and/or INACDUTRA between 1964 and 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2014, the Board remanded the above matter to the AOJ for the further development and readjudication.  The AOJ substantially complied with the remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  An examination was provided with an adequate medical opinion, and outstanding VA and private treatment records were obtained.


FINDINGS OF FACT

1.  The Veteran's right hip disability did not begin during and was not otherwise caused by his military service.  The Veteran's right hip disability was not caused by or aggravated by his service-connected right leg disability.

2.  The Veteran's thoracolumbar spine disability did not begin during and was not otherwise caused by his military service.  The Veteran's thoracolumbar spine disability was not caused by or aggravated by his service-connected right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2016).

2.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  Service Connection:  Legal Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a), and the Veteran has been diagnosed with degenerative arthritis of the thoracolumbar spine and degenerative joint disease (arthritis) of the right hip.  See April 2014 VA Examination.  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the claims.  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

III.  Service Connection:  Right Hip and Back

The Veteran claims entitlement to service connection for a right hip disability and a back disability, including as secondary to service-connected right leg disability.  Because the essential facts overlap to a significant extent, the two conditions will be analyzed together.

Service treatment records establish an in-service injury to the Veteran's right leg.  The injuries he sustained in that incident form the basis for service-connection for his right leg scar.  (His service-connected left leg scar, which is his only other service-connected disability, was the result of skin grafting performed to repair skin damage to the right leg.)

Specifically, the Veteran has asserted that he originally injured his right leg, hip, and back in 1968 when his right leg was crushed under a brow or walkway which was being lowered by a crane.  This occurred while the Veteran was in the active service as a boatswain's mate.  He received treatment for injuries to his right leg while in service.  See, e.g., January 1968 Clinical Record ("The patient...sustained a pinching type injury to the right leg, slightly below knee level, between the brow and a cleat on the station.").  The in-service element is well-established.

With respect to a current disability, the Veteran has been diagnosed with degenerative joint disease of the right hip and degenerative arthritis of the thoracolumbar spine.  See April 2014 VA Examination; January 2010 VA Examination (osteoarthritis and degenerative disc disease, respectively).  Current disabilities of the right hip and back are established.

The remaining element to establish service connection is an etiological relationship between the in-service event or injury and the current disability.  Shedden, 381 F.3d at 1167.

The most probative etiological evidence of record is the April 2014 VA examiner's negative opinion.  The examiner noted that the Veteran injured his right leg in service and documented the Veteran's report that he also injured his hip and back in service when he was hit by a walkway that was being moved by a crane (i.e. the January 1968 incident).  The Veteran alleged that he had "soft tissue damage", but no broken bones.  The examiner noted that, upon review of the service treatment records, there was no documentation of any treatment for the hip or back during service.  The examiner further noted that the May 1968 separation examination (conducted several months after the incident) indicated normal hip and back.  The post-service records failed to document any complaints of hip or back pain until approximately 30 years after the Veteran's discharge from service.  The examiner noted that, recently, the Veteran has developed degenerative changes to the hip and back.  He opined that those changes "are most likely related to age and body habitus (BMI >27 2014, >30 2012)."  The examiner explained that age and elevated BMI are strong risk factors associated with the development of osteoarthritis, particularly in the context of weight-bearing joints.  The examiner stated that there is no objective evidence of hip or back injury in the service treatment records.  He also noted the lack of any evidence in the electronic medical records to support a causal nexus.  He opined that the right hip and lumbosacral spine degenerative changes are less likely as not caused by or a result of service.

This opinion is entitled to substantial probative weight against the Veteran's claim because it is based on accurate facts and data, identifies relevant medical principles, and provides an adequate rationale linking the facts to the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301-304 (2008) (discussing the factors that entitle a medical opinion to probative weight).

The January 2010 VA examiner also opined that the right hip and back conditions were less likely than not related to the Veteran's service-connected right leg condition.  As noted in the February 2014 Board Remand, the examiner's rationale was insufficient as it was based solely on the passage of time between the in-service incident and the initial symptoms and diagnosis of hip and back disabilities.  The Board provides this etiological opinion no probative weight because it does not contain a rationale linking facts to medical principles.  Nieves-Rodriguez, 22 Vet.App. at 304.  The examiner did, however, document the Veteran's report that his right hip and back pain had onset in or around the year 2000.

There are no contrary, competent etiological opinions of record.  

The only other evidence supporting the Veteran's direct service connection claim is his own opinion.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran or witness competent to render opinions regarding the etiology of a medical condition (like arthritis of the hip or back) that requires specialized medical knowledge (and equipment) to diagnose.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current right hip and back disorders.  See, e.g., Jandreau, 492 F.3d at 1377.

The Board has also considered whether there has been a continuity of symptomatology that would support service connection pursuant to 38 C.F.R. § 3.303(b).  However, as both VA examiners noted and as the medical evidence or record establishes, there are no indications of right hip or back symptoms in service, at discharge from service, or for many years after service.  The Veteran alleges that his back and right hip bothered him after the 1968 in-service incident.  May 2013 Board Hearing Tr. at 6.  However, as discussed, the treatment records during service only document treatment of the right leg (with a skin graft from the left leg) and the discharge examination fails to document any complaints of hip or back pain or any abnormalities of the hips or back.  See May 1968 Report of Medical Examination.  There are no medical records documenting complaints of either hip or back pain until many years after service, despite several VA examinations.  See January 2010 VA Examination (noting the Veteran's report of onset of pain in right hip and back in or around 2000); August 1968 Clinical Record (discussing in-service injury and noting only residuals in lower right leg and from skin graft on left thigh); September 1973 VA Examination (discussing right knee pain, but no back or hip pain); June 1981 Private Treatment Note (only discussing knee pain, but not mentioning right hip or back pain); February 1983 VA Examination (noting only complaint of occasional aching in the knee during cool damp days; "ambulates well on toes, heels.  Squats [and] returns.").

The Board finds that the greater weight of the evidence is against finding that there has been a continuity of symptomatology of either the right hip disability or the back disability.   Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider failure to report symptoms for many years).  The Veteran's reports of onset of right hip and back symptoms initially indicated onset in or around 2000.  To the extent his other statements indicate an earlier onset, they contradict the less favorable, earlier statements.  In addition, the statements regarding earlier symptoms are not documented by contemporaneous records and, where treatment records are available, the records contradict the Veteran's reports of a chronicity of right hip and/or back symptomatology.  Those medical evaluations performed long before his VA claim for the hip and back gave him an opportunity to discuss such symptoms if they were, in fact, present.  The fact that he did not weighs heavily against any allegation he makes now that he has had continuous symptoms since the in-service injury.  The greater weight of the evidence is against finding a chronicity of symptomatology of either the right hip disability or the back disability.

With respect to secondary service connection, the Veteran's only service-connected disabilities are a right leg scar (rated as 10 percent disabling) and a left leg scar (assigned a noncompensable rating).  The Veteran has not contended that either scar has caused or aggravated his right hip or back disabilities, nor is there any indication in the record that either scar could be medically related to the arthritis of the right hip and back.  Instead, the Veteran's contention has been to relate the right hip and back disabilities to the in-service injury.  His representatives have explicitly raised the issue of secondary service connection without specifying the factual or medical basis for the contention.  It appears that the theory is based on a change in mechanics due to a right knee condition.  However, the Veteran's claims of entitlement to service-connection for a knee disability or other leg condition besides the scars have been denied.  See May 2013 Rating Decision (denying service connection for ankle, knee, and shoulder disabilities); 1973 Rating Decision (evaluating residuals of right leg injury and noting only residuals were scars).

The Board finds that there is no evidence tending to indicate, much less establish, that the Veteran's right hip or back disabilities are or even could be caused or aggravated by the service-connected scars of the right lower leg and left thigh.

Accordingly, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's current right hip and/or back disabilities were incurred in active service or caused by any event or injury during his active service or that they have been caused or aggravated by his service-connected right leg condition.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Therefore, the claims are denied.

IV.  Duties to Assist and Notify

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In May 2013, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the claim at issue.  The Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any medical opinions or other evidence that would help the Veteran's claim.  Neither the Veteran nor his representatives have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) and they have not identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in March and April 2009 prior to the initial adjudication of his claim.  The Veteran received additional notice via letters, the statements of the case, Board remands, and the Board hearing.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any other records allegedly relevant to his claim, but not associated with the claims file.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran was afforded VA examinations in January 2010 and April 2014.  The Board previously determined that the January 2010 VA examiner's opinion was inadequate.  With respect to the April 2014 VA examination, the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examination was adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran, through his representatives, asserted a claim for secondary service connection, but the record does not contain an opinion directly addressing whether a service-connected condition caused or aggravated the right hip or back disability.  As briefly discussed above, however, the only service-connected conditions are scars and there is no indication in the record that either scar was capable of causing or aggravating arthritis of the hip or back.  Where the competent medical evidence is not silent on the issue, it tends to indicate that the hip and back conditions are wholly unrelated to the scars (e.g. 2014 VA examinations indicating hip and back conditions related to age and body habitus).  See also January 2010 VA Examination (scars exam indicating no disabling effects other than loss of sensation at the site of the right leg scar).  The criteria for obtaining a medical opinion with respect to the secondary service connection theory have not been met.  38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet. App. at 85-86.

VA has no obligation to obtain further medical examinations or opinions in connection with the claim at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a right hip disability, including as secondary to service-connected right leg disability, is denied.

Entitlement to service connection for a thoracolumbar spine disability, including as secondary to service-connected right leg disability, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


